AU 245B (Kev. ()2!18)    Judgment in a Criminal Case
                                                                                                                            FILED
                                                                                                                      U.S. DISTRICT COURT
                         Sheet l                                                                                  EASTERN DISTRICT ARKANSAS

                                                                                                                            JAN 2 5 2019
                                            UNITED STATES DISTRICT COURT
                                                                                                              JAMESW.McC
                                                            Eastern District of Arkansas                       By: _ _ _-t-:f-++-:~1::--:::=
                                                                                                                                                    LERK
               UNITED ST ATES OF AM ERIC A                                          JUDGMENT IN A CRIMINAL
                                     v.
                        RODNEY ARMSTRONG                                            Case Number: 4:18-CR- 542-BD-1

                                                                                    USM Number: 26182-076

                                                                                     Nicole Lybrand
                                                                                    Defendant's Attorney
THE DEFENDANT:
ill plca<kd guilty to count(s)            1 of the Misdemeanor Information, a Class A Misdemeanor

D pkackd  nolo contendere to count(s)
   which was accepted by the court.
D was   found guilty on count(s)
   after a plea of not guilty.

The def.:ndant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                        Offense Ended

 18 U.S.C. 1791(a)(2)                 Possession of a prohibited object by a prison inmate                      5/13/2018                     1




       l'he defendant is sentenced as provided in pages 2 through          __4___ of this _judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)

                 -------------•
D Count(s)                                                    lS    D arc dismissed on the motion of the      United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 davs of any change of nmnc, residence.
or mail_ing address until. all fines. rcstitutio,n,_costs. and special assessments imposed by this judgmc11t arc fufly paid. Ir ord~red to pay restitution.
the dctcndant must not1Jy the court and Urntcd States attorney ofmatenal changes 111 cconom1c c1rcumstanccs.

                                                                            1/22/2019
                                                                           Date of Imposition of Judgment



                                                                          ______.L,__/~-
                                                                           Signaturc of Judge               --------------




                                                                            Beth Deere, U.S. Magistrate Judge
                                                                           Name and Title of Judge



                                                                                           2 £, • ·
                                                                           -Da-te__,__/__,..,         /J
AO 2458 (Rev. 02!18) Judgment in Criminal Case
                     Sheet 2 ~ Imprisonment

                                                                                                             Judgment -- Page __2
                                                                                                                                __ of   4
DEFENDANT: RODNEY ARMSTRONG
CASE NUMBER: 4:18-CR- 542-BD-1

                                                                         IMPRISONMENT
                   The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
  2 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the follmving recommendations to the Bureau of Prisons:




     liZl          The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
                   D at                 ----------
                                                                D a.m.      D p.m.     011


                   D as notified by the United States Marshal.

     D The defondant shall surrender for service of sentence at the instinition designated by the Bureau of Prisons:
                    D before 2 p.m. on
                    D as notified by the United States Marshal.
                    D as notified by the Probation or Pretrial Services Office.


                                                                              RETURN
 I have executed this judgment as follows:




                    Defendant delivered on                                                       to

    .. ·······················-··   - - - - - - - - - - - - , with a ee1tified copy of this judgment.



                                                                                                           UNITED STATES MARSHAL



                                                                                     By-----------------------
                                                                                                        DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02il8)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment ---- Page    3     of        4
 DEFENDANT: RODNEY ARMSTRONG
CASE NUMBER: 4:18-CR- 542-BD-1
                                               CRlMINAL l\10NET ARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                    JVT A Assessment*                Fine                        Restitution
TOTALS             $ 25.00                       $ 0.00                           $ 0.00                      $ 0.00



 D   The determination ofrcstitution is defeiTed until
                                                       ----
                                                            . An Amended .Judgment in a Criminal Case (AO 245C) will be entered
     atkr such determination.

 D   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the ~lcfondant makes a partial payment, each payee shall receive an approximately proportioned payment, u_nkss sp~ci_fied otherwise \n
     the pnonty order or percentage payment column below. However, pursuant to 18 U.S.C. ~ 3664(1), all nontederal v1ct11ns must be paid
     before the United Stales is paid.

 i'lame of Pavee                                                      Total Loss*"'            Restitution Ordered             Prioritv or Pe1·centage




 TOTALS                               $                          0.00           $ _ _ _ _ _ _ _o_.o_o_


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
                                                                                  *
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. 36 I 2(t). All of the payment options on Sheet 6 may be subject
       lo penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court detennined that the defendant docs not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           D fine     D restitution.
       D    the interest requirement for the        D     fine    •     restitution is modified as follows:


 * Jt~~tie~ for ~'ictims ofTraffaking Act of 2015, f'.ub. L. No. 114-22.                                 ,     .       .    ..          .
 ** hndmgs tor the total amount ot losses arc reqrnred under Chapters           109A, 110, I IOA. and I L,A ofT1tk 18 for offenses conumtted on or
 alter September l 3. 1994. but before April 23, I 996.
AO 2458 (Rev. O:!/l81 Judgment in a Criminal Case
                      Sheet 6 ---· Schedule of Payments

                                                                                                         Judgment    Page     4      of        4
DEFENDANT: RODNEY ARMSTRONG
CASE NUMBER: 4:18-CR- 542-BD-1

                                                            SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal moneta1y penalties is due as follows:

A     ~     Lump sum payment of$            25.00                 due immediately, balance due


            •      not later than                                     . or
            •      in accordance with
                                           •    C,
                                                        •    D,
                                                                  •    E, or    O F below; or

B     •     Payment to begin immediately (may be combined with                 DC.     0D,or      0 F below); or

C     O     Payment in equal        _ _ _ _ _ (e.g., week~,.-. month~v. quarter(v) installments of $ _ _ _ _ _ _ _ over a pe1iod of
                                              to commence
                            (e.g .. months or years),              _____ (e.g.. 30 or 60 days/ after the date of this judgment; or

D     O Payment in equal          _ _ _ _ _ (e.g., weekly. month~v. quarter(~~ installments of $ _ _ _ _ _ _ _ over a pe1iod of
                          (e.g.. months or.wars), to commence  _____ (e.g.. 30 or 60 days) after release from imprisonment to a
            tenn of supervision; or

E     •     Payment during the tenn of supervised release will commence within _ _ _ _ _ (e.g .. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     •     Special instructions regarding the payment of criminal monetary penalties:




Unkss the cou1i has cxpresslv ordered otherwise, if this judgment imposes imprisonment. payment ofcriminal monetary pena Itics is due during
the pcri(ld of imprisonment: All criminal monetary penalties, except those payments made through the Federal Bureau of P1isons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers find11di11g dejenda11t n11111he1'l, Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost ofprosccution.

0     The defendant shall pay the following court cost(s):

0     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal. (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVT A assessment, (8) penalties, and (9) costs. including cost of prosecution and court costs.
